Exhibit 10.1

 



DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of August 27, 2015 (the “Agreement”), by and
between Sports Field Holdings, Inc., a Nevada corporation (the “Company”), and
Glenn Appel, an individual with an address at ______________ (the “Director”).

 

WHEREAS, the Company appointed the Director on August 27, 2015 and desires to
enter into an agreement with the Director with respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.           Position. Subject to the terms and provisions of this Agreement,
the Company shall cause the Director to be appointed, and the Director hereby
agrees to serve the Company in such position, upon the terms and conditions
hereinafter set forth, provided, however, that the Director’s continued service
on the Board of Directors of the Company (the “Board”) after the next annual
stockholders’ meeting shall be subject to approval by a majority of the
Company’s stockholders.

 

2.           Duties. (a) During the Directorship Term (as defined herein), the
Director shall make reasonable business efforts to attend all Board meetings,
serve on appropriate subcommittees as reasonably requested by the Board, make
herself available to the Company at mutually convenient times and places, attend
external meetings and presentations, as appropriate and convenient, and perform
such duties, services and responsibilities, and have the authority commensurate
to such position.

 

(b) The Director will use his best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities. Notwithstanding the same, the Director will use
reasonable business efforts to coordinate his respective commitments so as to
fulfill his obligations to the Company and, in any event, will fulfill his legal
obligations as a Director. Other than as set forth above, the Director will not,
without the prior notification to the Board, engage in any other business
activity which could materially interfere with the performance of his duties,
services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company, provided that
the foregoing shall in no way limit his activities on behalf of (i) any current
employer and its affiliates or (ii) the board of directors of any entities on
which he currently sits. At such time as the Board receives such notification,
the Board may require the resignation of the Director if it determines that such
business activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.

 




 



 

3.           Compensation.

 

(a) Stock Options. The Director shall receive, upon execution of this Agreement,
through June 30, 2017, provided the Director is continuing to serve as a
director of the Company, a non-qualified stock option to purchase up to two
hundred thousand (200,000) shares of the Company’s common stock at an exercise
price per share equal to $1.00. Such options shall be exercisable for a period
of five years from the date of granting. The options shall vest in equal amounts
over a period of two (2) years at the rate of twenty-five thousand (25,000)
shares per fiscal quarter on the last day of each such quarter, commencing in
the third fiscal quarter of 2015. Notwithstanding the foregoing, if the Director
ceases to be a member of the Board at any time during the two (2) year vesting
period for any reason (such as resignation, withdrawal, death, disability or any
other reason), then any un-vested options shall be irrefutably forfeited. Vested
options shall remain exercisable for a period of five years after the date of
granting. Vested options shall remain the property of the Director even if the
Director ceases to be a member of the Board for any reason at any time after the
two year vesting period. In the event of the Director’s death or incapacitation,
Director’s heirs and assigns shall have full rights to exercise the Director’s
vested stock options during the period of five years after the date of granting
of such options.

 

(b) Cash. The Director shall be paid One Thousand ($1,000) Dollars for each
Board meeting that the Director attends in person (rather than via telephone or
other remote access).

 

(c) Independent Contractor. The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 

(d) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.

 

4.           Directorship Term. The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur:

 

(a) the death of the Director;

 

(b) the termination of the Director from his membership on the Board by the
mutual agreement of the Company and the Director;

 



 2 

 



 

(c) the removal of the Director from the Board by the majority stockholders of
the Company; and

 

(d) the resignation by the Director from the Board.

 

5.           Director’s Representation and Acknowledgment. The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any officer, director, employee,
stockholder, representative or agent of the Company or any of their respective
affiliates with regard to this Agreement.

 

6.           Director Covenants.

 

(a) Unauthorized Disclosure. The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, services, promotions, development, financing, expansion
plans, business policies and practices, and other forms of information
considered by the Company to be confidential, and proprietary and in the nature
of trade secrets. The Director agrees that during the Directorship Term and
thereafter, the Director will keep such information confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, however, that
(i) the Director shall have no such obligation to the extent such information is
or becomes publicly known or generally known in the Company’s industry other
than as a result of the Director’s breach of his obligations hereunder and (ii)
the Director may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or judicial or
regulatory process. This confidentiality covenant has no temporal, geographical
or territorial restriction. Upon termination of the Directorship Term, the
Director will promptly return to the Company and/or destroy at the Company’s
direction all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data, other product or document, and any summary or
compilation of the foregoing, in whatever form, including, without limitation,
in electronic form, which has been produced by, received by or otherwise
submitted to the Director in the course or otherwise as a result of the
Director’s position with the Company during or prior to the Directorship Term,
provided that the Company shall retain such materials and make them available to
the Director if requested by him in connection with any litigation against the
Director under circumstances in which (i) the Director demonstrates to the
reasonable satisfaction of the Company that the materials are necessary to his
defense in the litigation and (ii) the confidentiality of the materials is
preserved to the reasonable satisfaction of the Company.

 



 3 

 



 

(b) Non-Solicitation. During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer (including those reasonably expected to be a
customer) of the Company or otherwise had a material business relationship with
the Company.

 

(c) Remedies. The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. The Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.

 

(d) The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.

 

7.           Indemnification. The Company agrees to indemnify the Director for
his activities as a member of the Board as set forth in the Director and Officer
Indemnification Agreement attached hereto as Exhibit A.

 

8.           Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party hereto of any of the provisions hereof shall in no way be construed to be
a waiver of such provisions or to affect either the validity of this Agreement
or any part hereof, or the right of either party hereto to enforce each and
every provision in accordance with its terms. No waiver by either party hereto
of any breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

 



 4 

 



 

9.           Notices. Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery, overnight delivery or by
registered or certified mail, postage prepaid, return receipt requested; to:

 

If to the Company:

 

Sports Field Holdings, Inc.

4320 Winfield Road, Suite 200

Warrenville, Illinois 60555

Attn: Jeromy Olson

Telephone: _________

Facsimile: __________

 

with a copy (which shall not constitute notice) to:

  

____________________

____________________

Attn: _______________

Telephone: ___________

Facsimile: ____________





 

If to the Director:

 

Glenn Appel

____________________

____________________

Telephone: ___________

Facsimile: ____________

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.

 

10.           Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns, as applicable. Notwithstanding the
provisions of the immediately preceding sentence, neither the Director nor the
Company shall assign all or any portion of this Agreement without the prior
written consent of the other party.

 

11.           Entire Agreement. This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

 

12.           Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

 



 5 

 



 

13.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any court in the
State of New York and the parties hereto hereby consent to the jurisdiction of
such courts in any such action or proceeding; provided, however, that neither
party hereto shall commence any such action or proceeding unless prior thereto
the parties have in good faith attempted to resolve the claim, dispute or cause
of action which is the subject of such action or proceeding through mediation by
an independent third party.

 

14.           Legal Fees. The parties hereto agree that the non-prevailing party
in any dispute, claim, action or proceeding between the parties hereto arising
out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Director’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

 

15.           Modifications. Neither this Agreement nor any provision hereof may
be modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

16.           Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

17.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

[-Signature Page Follows-]

 



 6 

 



 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written. 

 

  SPORTS FIELD HOLDINGS, INC.         By:       Jeromy Olson     Chief Executive
Officer         DIRECTOR             GLENN APPEL, an individual



   



[Signature page to Director Agreement]

 




 



  

EXHIBIT A

 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

 

(attached) 

 

[Exhibit A to Director Agreement] 

 



 



 

 